UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010  February 28, 2011 Item 1: Reports to Shareholders Vanguard ® CMT Funds February 28, 2011 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2010- February 28, 2011 7-Day SEC Institutional Yield 2 : Vanguard Money Market 2/28/2011 Vanguard CMT Funds Fund Funds Average 1 Total Returns Market Liquidity 0.12% 0.06% 0.22% Municipal Cash Management 0.13 0.23 1 Derived from data provided by Lipper Inc. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 2/28/2011 These Profiles provide a snapshot of each funds characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.22% Average Weighted Maturity 40 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 28.1% Commercial Paper 15.9 Repurchase Agreements 7.0 U.S. Government and Agency Obligations 45.7 Tax-Exempt Municipal Bonds 2.3 Money Market Fund 1.0 Distribution by Credit Quality 2 (% of portfolio) First Tier 100.0% 1 The expense ratio shown is from the prospectus dated December 28, 2010, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratio was 0.005%. 2 The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agencys assessment of the issuers ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a- 7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is a security that is eligible for money market funds and has received a short-term rating from the requisite nationally recognized statistical rating organizations in the highest short-term rating category for debt obligations. An unrated security is First Tier if it represents quality comparable to that of a rated security as determined in accordance with SEC Rule 2a-7. A Second Tier security is a security that is eligible for money market funds and is not a First Tier security. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.23% Average Weighted Maturity 8 days Expense Ratio 1 0.01% Distribution by Credit Quality 2 (% of portfolio) First Tier 100.0% Largest State Concentrations 3 New York 9.7 Texas 8.8 Florida 8.7 Illinois 8.2 Ohio 7.4 California 4.3 Colorado 3.9 New Jersey 3.9 Massachusetts 3.8 Indiana 3.7 Top Ten 62.4% 1 The expense ratio shown is from the prospectus dated December 28, 2010, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratio was 0.01%. 2 The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agencys assessment of the issuers ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a- 7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is a security that is eligible for money market funds and has received a short-term rating from the requisite nationally recognized statistical rating organizations in the highest short-term rating category for debt obligations. An unrated security is First Tier if it represents quality comparable to that of a rated security as determined in accordance with SEC Rule 2a-7. A Second Tier security is a security that is eligible for money market funds and is not a First Tier security. Performance Summary Average Annual Total Returns for periods ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Year Since Inception Market Liquidity 7/19/2004 0.23% 2.75% 2.77% Municipal Cash Management 7/19/2004 0.24 1.96 2.00 Market Liquidity Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (46.8%) 2 Fannie Mae Discount Notes 0.180% 3/2/11 11,000 11,000 2 Fannie Mae Discount Notes 0.170% 3/14/11 180,000 179,989 2 Fannie Mae Discount Notes 0.170% 3/16/11 83,318 83,312 2 Fannie Mae Discount Notes 0.190% 3/28/11 26,257 26,253 2 Fannie Mae Discount Notes 0.180% 4/6/11 32,500 32,494 2 Fannie Mae Discount Notes 0.180% 4/13/11 222,500 222,452 2 Fannie Mae Discount Notes 0.180% 4/25/11 85,000 84,977 2 Fannie Mae Discount Notes 0.140% 5/18/11 17,301 17,296 2 Federal Home Loan Bank Discount Notes 0.200% 3/2/11 29,103 29,103 2 Federal Home Loan Bank Discount Notes 0.200% 3/4/11 18,000 18,000 2 Federal Home Loan Bank Discount Notes 0.170% 3/9/11 517,350 517,330 2 Federal Home Loan Bank Discount Notes 0.170%0.180% 3/16/11 948,617 948,550 2 Federal Home Loan Bank Discount Notes 0.170% 3/23/11 44,100 44,095 2 Federal Home Loan Bank Discount Notes 0.170%0.190% 3/25/11 140,000 139,984 2 Federal Home Loan Bank Discount Notes 0.180% 4/6/11 33,550 33,544 2 Federal Home Loan Bank Discount Notes 0.165%0.180% 4/8/11 200,000 199,964 2 Federal Home Loan Bank Discount Notes 0.180% 4/13/11 74,100 74,084 2 Federal Home Loan Bank Discount Notes 0.180% 4/15/11 55,000 54,988 2 Federal Home Loan Bank Discount Notes 0.185% 4/25/11 38,000 37,989 2 Federal Home Loan Bank Discount Notes 0.185%0.190% 4/27/11 209,917 209,855 2 Federal Home Loan Bank Discount Notes 0.140% 5/18/11 356,150 356,042 2 Federal Home Loan Bank Discount Notes 0.140% 5/20/11 150,900 150,853 Federal Home Loan Banks 0.182% 5/13/11 237,170 237,160 Federal Home Loan Banks 0.232% 1/23/12 95,000 94,978 Federal Home Loan Banks 0.227% 1/26/12 90,000 89,975 Federal Home Loan Banks 0.228% 2/3/12 27,000 26,992 Federal Home Loan Mortgage Corp. 0.353% 4/7/11 350,000 350,002 Federal Home Loan Mortgage Corp. 0.221% 5/4/11 100,000 99,997 Federal Home Loan Mortgage Corp. 0.241% 8/5/11 250,000 250,019 Federal Home Loan Mortgage Corp. 0.213% 12/21/11 350,000 349,857 Federal Home Loan Mortgage Corp. 0.225% 2/16/12 96,000 95,963 Federal Home Loan Mortgage Corp. 0.201% 8/24/12 500,000 499,644 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Federal National Mortgage Assn. 0.192% 5/13/11 510,000 509,990 Federal National Mortgage Assn. 0.161% 7/27/11 750,000 749,878 Federal National Mortgage Assn. 0.282% 11/23/12 190,000 189,900 Federal National Mortgage Assn. 0.291% 12/28/12 250,000 249,907 2 Freddie Mac Discount Notes 0.170% 3/14/11 17,550 17,549 2 Freddie Mac Discount Notes 0.170% 3/21/11 200,000 199,981 2 Freddie Mac Discount Notes 0.190% 3/28/11 24,000 23,997 2 Freddie Mac Discount Notes 0.180% 4/4/11 60,000 59,990 2 Freddie Mac Discount Notes 0.180% 4/18/11 297,421 297,350 2 Freddie Mac Discount Notes 0.140% 5/23/11 250,000 249,919 United States Treasury Bill 0.160% 3/3/11 300,000 299,997 United States Treasury Bill 0.145% 3/10/11 800,000 799,971 United States Treasury Bill 0.195% 3/24/11 200,000 199,975 United States Treasury Bill 0.180% 3/31/11 1,250,000 1,249,813 United States Treasury Bill 0.150% 4/7/11 500,000 499,923 United States Treasury Bill 0.155%0.159% 4/21/11 1,000,000 999,779 United States Treasury Bill 0.150% 5/12/11 250,000 249,925 United States Treasury Bill 0.145% 6/2/11 475,000 474,826 United States Treasury Bill 0.200%0.205% 6/30/11 750,000 749,491 Total U.S. Government and Agency Obligations (Cost $13,638,902) 13,638,902 Commercial Paper (16.3%) Finance - Auto (1.1%) American Honda Finance Corp. 0.240% 3/2/11 21,500 21,500 American Honda Finance Corp. 0.280% 3/18/11 11,200 11,199 American Honda Finance Corp. 0.240% 4/4/11 8,500 8,498 American Honda Finance Corp. 0.250% 4/18/11 32,000 31,989 American Honda Finance Corp. 0.250% 5/3/11 45,000 44,980 American Honda Finance Corp. 0.240% 5/16/11 13,000 12,993 Toyota Motor Credit Corp. 0.340% 4/1/11 40,000 39,988 Toyota Motor Credit Corp. 0.240%0.260% 5/17/11 38,500 38,480 Toyota Motor Credit Corp. 0.260% 5/18/11 19,000 18,989 Toyota Motor Credit Corp. 0.240% 5/19/11 21,000 20,989 Toyota Motor Credit Corp. 0.250% 5/23/11 10,400 10,394 Toyota Motor Credit Corp. 0.250% 5/25/11 50,000 49,971 309,970 Finance - Other (2.1%) 4 Straight-A Funding LLC 0.240% 3/2/11 60,000 60,000 4 Straight-A Funding LLC 0.240% 3/2/11 64,000 64,000 4 Straight-A Funding LLC 0.250% 3/2/11 1,900 1,900 4 Straight-A Funding LLC 0.250% 3/2/11 8,100 8,100 4 Straight-A Funding LLC 0.240% 3/3/11 23,405 23,405 4 Straight-A Funding LLC 0.250% 3/4/11 115,397 115,395 4 Straight-A Funding LLC 0.240% 3/7/11 14,500 14,499 4 Straight-A Funding LLC 0.250% 4/4/11 14,000 13,997 4 Straight-A Funding LLC 0.250% 4/4/11 37,000 36,991 4 Straight-A Funding LLC 0.250% 4/5/11 16,000 15,996 4 Straight-A Funding LLC 0.250% 4/6/11 13,250 13,247 4 Straight-A Funding LLC 0.250% 4/7/11 7,650 7,648 4 Straight-A Funding LLC 0.250% 4/7/11 6,600 6,598 4 Straight-A Funding LLC 0.250% 4/7/11 4,283 4,282 4 Straight-A Funding LLC 0.250% 4/8/11 30,000 29,992 4 Straight-A Funding LLC 0.250% 4/8/11 14,250 14,246 4 Straight-A Funding LLC 0.250% 4/11/11 9,300 9,297 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) 4 Straight-A Funding LLC 0.250% 4/11/11 58,675 58,658 4 Straight-A Funding LLC 0.250% 4/11/11 18,256 18,251 4 Straight-A Funding LLC 0.250% 4/11/11 7,200 7,198 4 Straight-A Funding LLC 0.240% 5/5/11 67,000 66,971 4 Straight-A Funding LLC 0.250% 5/9/11 10,000 9,995 4 Straight-A Funding LLC 0.250% 5/13/11 17,412 17,403 618,069 Foreign Banks (4.5%) 4 Commonwealth Bank of Australia 0.290% 3/7/11 50,000 49,997 4 Commonwealth Bank of Australia 0.280% 4/6/11 100,000 99,972 4 Commonwealth Bank of Australia 0.280% 4/12/11 44,000 43,986 4 Commonwealth Bank of Australia 0.270% 4/29/11 47,000 46,979 4 Commonwealth Bank of Australia 0.275% 5/2/11 150,000 149,929 4 Commonwealth Bank of Australia 0.260% 5/17/11 40,000 39,978 4 Danske Corp. 0.265% 3/11/11 140,000 139,990 4 Danske Corp. 0.270% 3/16/11 100,000 99,989 Lloyds TSB Bank plc 0.260% 3/21/11 100,000 99,985 Rabobank USA Financial Corp. 0.280% 4/7/11 10,000 9,997 Rabobank USA Financial Corp. 0.280% 4/13/11 100,000 99,966 Rabobank USA Financial Corp. 0.300% 6/3/11 47,750 47,713 4 Westpac Banking Corp. 0.230% 4/1/11 10,000 9,998 4 Westpac Banking Corp. 0.230%0.240% 4/14/11 370,000 369,894 1,308,373 Foreign Government (0.1%) Banque et Caisse d'Epargne de L'Etat 0.320% 4/7/11 35,100 35,089 Foreign Industrial (2.6%) 4 Nestle Capital Corp. 0.180% 4/12/11 11,000 10,998 4 Nestle Capital Corp. 0.210% 4/27/11 91,000 90,970 4 Nestle Capital Corp. 0.210% 5/12/11 75,000 74,968 4 Nestle Capital Corp. 0.200% 5/17/11 52,000 51,978 Nestle Finance International Ltd. 0.180% 3/7/11 39,000 38,999 Nestle Finance International Ltd. 0.200% 5/25/11 150,000 149,929 Nestle Finance International Ltd. 0.200% 5/26/11 31,700 31,685 4 Novartis Finance Corp. 0.190%0.200% 4/14/11 64,200 64,184 4 Novartis Finance Corp. 0.190% 4/15/11 9,900 9,898 4 Novartis Finance Corp. 0.190% 4/18/11 68,900 68,882 4 Novartis Finance Corp. 0.190%0.200% 4/19/11 92,500 92,475 4 Novartis Securities Investment Ltd. 0.220% 5/9/11 24,000 23,990 4 Novartis Securities Investment Ltd. 0.240% 6/13/11 42,150 42,121 4 Shell International Finance BV 0.260% 4/1/11 9,500 9,498 760,575 Industrial (5.9%) Chevron Corp. 0.180% 3/11/11 16,000 15,999 4 Cisco Systems Inc. 0.210% 4/13/11 8,000 7,998 4 Cisco Systems Inc. 0.210% 4/20/11 40,000 39,988 4 Coca Cola Co. 0.220% 4/4/11 18,000 17,996 4 Coca Cola Co. 0.220%0.230% 4/6/11 45,100 45,090 4 Coca Cola Co. 0.220% 5/13/11 8,300 8,296 Exxon Mobil Corp. 0.180% 3/17/11 31,000 30,998 General Electric Co. 0.220% 3/7/11 500,000 499,982 General Electric Co. 0.220% 3/14/11 70,000 69,994 4 Google Inc. 0.180% 3/1/11 50,000 50,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) 4 Google Inc. 0.200% 3/3/11 10,600 10,600 4 Google Inc. 0.180% 4/14/11 16,000 15,997 4 Google Inc. 0.190% 4/18/11 96,000 95,976 4 Google Inc. 0.210% 4/19/11 10,925 10,922 4 Johnson & Johnson 0.210% 3/10/11 17,675 17,674 4 Johnson & Johnson 0.220% 4/5/11 95,000 94,980 4 Johnson & Johnson 0.220% 4/6/11 87,500 87,481 4 Johnson & Johnson 0.210% 4/7/11 13,000 12,997 4 Johnson & Johnson 0.210% 4/14/11 10,645 10,642 4 Johnson & Johnson 0.210% 4/21/11 96,000 95,971 4 Merck & Co Inc. 0.180%0.190% 3/14/11 34,950 34,948 4 Merck & Co Inc. 0.180%0.190% 3/15/11 30,300 30,298 4 Merck & Co Inc. 0.190% 3/16/11 12,000 11,999 4 Procter & Gamble Co. 0.180% 4/27/11 9,800 9,797 4 Procter & Gamble Co. 0.200% 5/4/11 35,700 35,687 4 Procter & Gamble Co. 0.200% 5/31/11 94,500 94,452 4 Wal-Mart Stores, Inc. 0.200% 3/21/11 61,589 61,582 4 Wal-Mart Stores, Inc. 0.210% 4/11/11 39,960 39,951 4 Wal-Mart Stores, Inc. 0.180% 4/18/11 144,700 144,665 1,702,960 Total Commercial Paper (Cost $4,735,036) 4,735,036 Certificates of Deposit (28.8%) Domestic Banks (1.6%) State Street Bank & Trust Co. 0.250% 4/25/11 250,000 250,000 State Street Bank & Trust Co. 0.260% 5/2/11 150,000 150,000 State Street Bank & Trust Co. 0.250% 5/12/11 62,500 62,500 462,500 Eurodollar Certificates of Deposit (7.7%) Australia & New Zealand Banking Group, Ltd. 0.270% 5/4/11 199,000 199,000 Australia & New Zealand Banking Group, Ltd. 0.270% 5/9/11 41,000 41,000 Commonwealth Bank of Australia 0.280% 4/20/11 111,000 111,000 Commonwealth Bank of Australia 0.290% 4/21/11 75,000 75,000 Commonwealth Bank of Australia 0.280% 4/26/11 100,000 100,000 Commonwealth Bank of Australia 0.270% 5/2/11 150,000 150,000 Lloyds TSB Bank plc 0.280% 5/3/11 100,000 100,000 Lloyds TSB Bank plc 0.290% 5/9/11 150,000 150,000 Lloyds TSB Bank plc 0.290% 5/9/11 75,000 75,000 Lloyds TSB Bank plc 0.290% 5/31/11 50,000 50,000 National Australia Bank Ltd. 0.275% 3/11/11 125,000 125,001 National Australia Bank Ltd. 0.280% 4/19/11 160,000 160,000 National Australia Bank Ltd. 0.280% 4/26/11 150,000 150,000 National Australia Bank Ltd. 0.270% 5/3/11 200,000 200,000 National Australia Bank Ltd. 0.270% 5/3/11 200,000 200,000 Royal Bank of Scotland plc 0.270% 4/21/11 130,000 130,000 Toronto Dominion Bank (London Branch) 0.250% 4/14/11 25,000 25,000 Toronto Dominion Bank (London Branch) 0.260% 5/23/11 100,000 100,000 Toronto Dominion Bank (London Branch) 0.260% 5/24/11 110,000 110,000 2,251,001 Yankee Certificates of Deposit (19.5%) Abbey National Treasury Services plc (US Branch) 0.300% 3/9/11 200,000 200,000 Abbey National Treasury Services plc (US Branch) 0.370% 4/11/11 150,000 150,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Abbey National Treasury Services plc (US Branch) 0.450% 6/1/11 50,000 50,000 Bank of Montreal (Chicago Branch) 0.270% 3/9/11 34,000 34,000 Bank of Montreal (Chicago Branch) 0.270% 3/10/11 29,000 29,000 Bank of Montreal (Chicago Branch) 0.230% 4/1/11 300,000 300,000 Bank of Nova Scotia (Houston Branch) 0.270% 3/1/11 50,000 50,000 Bank of Nova Scotia (Houston Branch) 0.290% 3/2/11 300,000 300,000 Bank of Nova Scotia (Houston Branch) 0.270% 4/21/11 30,000 30,000 Bank of Nova Scotia (Houston Branch) 0.300% 4/21/11 50,000 50,002 Bank of Nova Scotia (Houston Branch) 0.270% 5/9/11 100,000 100,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/10/11 100,000 100,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/11/11 112,000 112,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/11/11 38,000 38,000 Bank of Nova Scotia (Houston Branch) 0.260% 5/23/11 80,000 80,000 Bank of Nova Scotia (Houston Branch) 0.270% 6/1/11 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.280% 6/1/11 100,000 100,000 DNB NOR Bank ASA (New York Branch) 0.290% 4/5/11 95,000 95,000 DNB NOR Bank ASA (New York Branch) 0.290% 4/20/11 90,000 90,000 DNB NOR Bank ASA (New York Branch) 0.280% 5/2/11 120,000 120,000 DNB NOR Bank ASA (New York Branch) 0.270% 5/9/11 180,000 180,000 DNB NOR Bank ASA (New York Branch) 0.270% 5/12/11 75,000 75,000 DNB NOR Bank ASA (New York Branch) 0.270% 5/23/11 20,000 20,000 Lloyds TSB Bank PLC (New York Branch) 0.450% 4/11/11 89,000 89,018 Nordea Bank Finland plc (New York Branch) 0.280% 3/1/11 200,000 200,000 Nordea Bank Finland plc (New York Branch) 0.290% 4/4/11 150,000 150,000 Nordea Bank Finland plc (New York Branch) 0.290% 4/11/11 125,000 125,000 Nordea Bank Finland plc (New York Branch) 0.290% 4/18/11 106,000 106,000 Nordea Bank Finland plc (New York Branch) 0.280% 5/2/11 100,000 100,000 Nordea Bank Finland plc (New York Branch) 0.280% 5/2/11 145,000 145,000 Rabobank Nederland NV (New York Branch) 0.300% 3/11/11 300,000 300,000 Rabobank Nederland NV (New York Branch) 0.340% 4/6/11 150,000 150,000 Rabobank Nederland NV (New York Branch) 0.270% 4/25/11 93,000 92,999 Rabobank Nederland NV (New York Branch) 0.270% 5/3/11 44,000 44,000 Rabobank Nederland NV (New York Branch) 0.310% 5/5/11 100,000 100,005 Royal Bank of Canada (New York Branch) 0.280% 4/21/11 70,500 70,503 Svenska Handelsbanken (New York Branch) 0.285% 3/3/11 75,000 75,000 Svenska Handelsbanken (New York Branch) 0.280% 4/19/11 225,000 225,000 Svenska Handelsbanken (New York Branch) 0.280% 4/21/11 75,000 75,000 Svenska Handelsbanken (New York Branch) 0.280% 4/26/11 45,000 45,000 Svenska Handelsbanken (New York Branch) 0.280% 5/2/11 130,000 130,000 Svenska Handelsbanken (New York Branch) 0.280% 5/4/11 90,000 90,000 Svenska Handelsbanken (New York Branch) 0.280% 5/24/11 200,000 200,000 Svenska Handelsbanken (New York Branch) 0.280% 6/1/11 100,000 100,000 Toronto Dominion Bank (New York Branch) 0.250% 3/3/11 300,000 300,000 Toronto Dominion Bank (New York Branch) 0.250% 3/7/11 170,000 170,000 Toronto Dominion Bank (New York Branch) 0.250% 4/26/11 150,000 150,000 5,685,527 Total Certificates of Deposit (Cost $8,399,028) 8,399,028 Repurchase Agreements (7.2%) Barclays Capital Inc. (Dated 1/4/11, Repurchase Value $84,028,000, collateralized by Federal Home Loan Bank 0.750%, 12/21/11) 0.200% 3/4/11 84,000 84,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Barclays Capital Inc. (Dated 2/9/11, Repurchase Value $117,016,000, collateralized by U.S. Treasury Inflation Indexed Note 1.875%, 7/15/13) 0.160% 3/7/11 117,000 117,000 BNP Paribas Securities Corp. (Dated 2/28/11, Repurchase Value $325,014,000, collateralized by U.S. Treasury Note 1.250%, 9/30/15) 0.170% 3/1/11 325,012 325,012 Credit Suisse Securities (USA) LLC (Dated 2/28/11, Repurchase Value $100,001,000, collateralized by U.S. Treasury Note 1.000%, 9/30/11) 0.180% 3/1/11 100,000 100,000 Deutsche Bank Securities, Inc. (Dated 2/28/11, Repurchase Value $226,001,000, collateralized by U.S. Treasury Inflation Indexed Bond 2.125%, 2/15/41 and U.S. Treasury Inflation Indexed Note 1.625%- 1.875%, 1/15/18-7/15/19) 0.180% 3/1/11 226,000 226,000 Deutsche Bank Securities, Inc. (Dated 2/28/11, Repurchase Value $250,001,000, collateralized by U.S. Treasury Inflation Indexed Bond 2.000%, 1/15/26 and U.S. Treasury Inflation Indexed Note 1.125%, 1/15/21) 0.190% 3/1/11 250,000 250,000 Deutsche Bank Securities, Inc. (Dated 1/10/11, Repurchase Value $140,041,000, collateralized by U.S. Treasury Note 2.750%-4.500%, 9/30/11-5/31/17) 0.180% 3/7/11 140,000 140,000 Merrill Lynch, Pierce, Fenner & Smith Inc. (Dated 2/28/11, Repurchase Value $250,001,000, collateralized by U.S. Treasury Note 0.625%-4.625%, 7/31/12-2/28/13) 0.170% 3/1/11 250,000 250,000 RBC Capital Markets Corp. (Dated 2/28/11, Repurchase Value $125,001,000, collateralized by U.S. Treasury Note 1.875%-2.625%, 9/30/17-8/15/20) 0.170% 3/1/11 125,000 125,000 RBS Securities, Inc. (Dated 2/28/11, Repurchase Value $106,026,000, collateralized by U.S. Treasury Note 1.000%, 1/15/14) 0.150% 3/7/11 106,000 106,000 RBS Securities, Inc. (Dated 2/9/11, Repurchase Value $78,010,000, collateralized by U.S. Treasury Note 4.500%, 11/15/15) 0.160% 3/7/11 78,000 78,000 RBS Securities, Inc. (Dated 2/4/11, Repurchase Value $75,012,000, collateralized by Federal Home Loan Mortgage Corp. Discount Note 4/19/11- 8/1/11) 0.180% 3/7/11 75,000 75,000 Societe Generale (Dated 2/28/11, Repurchase Value $55,000,000, collateralized by U.S. Treasury Inflation Indexed Bond 0.500%, 4/15/15) 0.160% 3/1/11 55,000 55,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Societe Generale (Dated 2/28/11, Repurchase Value $100,000,000, collateralized by U.S. Treasury Bill 0.000%, 8/4/11) 0.170% 3/1/11 100,000 100,000 Societe Generale (Dated 2/28/11, Repurchase Value $53,000,000, collateralized by U.S. Treasury Indexed Bond 0.500%, 4/15/15) 0.180% 3/1/11 53,000 53,000 Total Repurchase Agreements (Cost $2,084,012) 2,084,012 Shares Money Market Fund (1.1%) 5 Vanguard Municipal Cash Management Fund (Cost $311,510) 0.231% 311,510,038 311,510 Face Amount ($000) Taxable Municipal Bonds (0.0%) 6 Seattle WA Municipal Light & Power Revenue TOB VRDO (Cost $1,500) 0.310% 3/7/11 1,500 1,500 Tax-Exempt Municipal Bonds (2.3%) Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.230% 3/7/11 7,190 7,190 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.280% 3/7/11 9,820 9,820 Bi-State Development Agency of the Missouri-Illinois Metropolitan District VRDO 0.270% 3/7/11 7,000 7,000 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.200% 3/7/11 8,800 8,800 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.180% 3/7/11 4,000 4,000 Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.220% 3/7/11 5,000 5,000 California Health Facilities Financing Authority Revenue (Stanford Hospital) VRDO 0.230% 3/7/11 13,600 13,600 California Housing Finance Agency Home Mortgage Revenue VRDO 0.230% 3/7/11 5,305 5,305 California Housing Finance Agency Home Mortgage Revenue VRDO 0.260% 3/7/11 3,455 3,455 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.200% 3/7/11 6,900 6,900 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.200% 3/7/11 3,750 3,750 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.240% 3/7/11 5,400 5,400 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.250% 3/7/11 5,325 5,325 Colorado Health Facilities Authority Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.250% 3/7/11 2,715 2,715 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.260% 3/7/11 4,300 4,300 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.180% 3/7/11 9,800 9,800 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.270% 3/7/11 18,000 18,000 District of Columbia Revenue (George Washington University) VRDO 0.290% 3/7/11 5,600 5,600 District of Columbia Revenue (Georgetown University) VRDO 0.230% 3/7/11 11,575 11,575 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.250% 3/7/11 2,300 2,300 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.240% 3/7/11 11,000 11,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 3/7/11 4,150 4,150 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.270% 3/7/11 3,700 3,700 Illinois Finance Authority Pollution Control Revenue (Commonwealth Edison Co. Project) VRDO 0.260% 3/7/11 7,000 7,000 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.210% 3/7/11 3,700 3,700 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.270% 3/7/11 4,395 4,395 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.260% 3/7/11 4,500 4,500 Illinois Finance Authority Revenue (Loyola University Health System) VRDO 0.260% 3/7/11 8,400 8,400 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.270% 3/7/11 2,855 2,855 Indiana Development Finance Authority EducationalFacilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.280% 3/7/11 3,400 3,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.280% 3/7/11 5,700 5,700 Jacksonville FL Capital Project Revenue VRDO 0.270% 3/7/11 5,700 5,700 Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.280% 3/7/11 6,000 6,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.280% 3/7/11 2,560 2,560 6 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.310% 3/7/11 2,855 2,855 Los Angeles CA Wastewater System Revenue VRDO 0.200% 3/7/11 4,500 4,500 Los Angeles CA Wastewater System Revenue VRDO 0.180% 3/7/11 8,100 8,100 Los Angeles CA Wastewater System Revenue VRDO 0.250% 3/7/11 6,000 6,000 Los Angeles CA Wastewater System Revenue VRDO 0.250% 3/7/11 5,100 5,100 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.220% 3/7/11 4,500 4,500 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.240% 3/7/11 12,600 12,600 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.270% 3/7/11 3,400 3,400 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.230% 3/7/11 5,200 5,200 6 Massachusetts State Transportation Fund Revenue TOB VRDO 0.310% 3/7/11 2,800 2,800 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.240% 3/7/11 9,900 9,900 Michigan Higher Education Facilities Authority Revenue (Albion College) VRDO 0.260% 3/7/11 3,235 3,235 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.230% 3/7/11 9,100 9,100 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.250% 3/7/11 7,900 7,900 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.250% 3/7/11 4,715 4,715 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) VRDO 0.220% 3/7/11 19,800 19,800 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.250% 3/7/11 8,400 8,400 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.230% 3/7/11 5,200 5,200 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.230% 3/7/11 7,800 7,800 New Mexico Finance Authority Transportation Revenue VRDO 0.260% 3/7/11 10,500 10,500 New York City NY GO VRDO 0.260% 3/7/11 2,500 2,500 New York City NY GO VRDO 0.260% 3/7/11 2,100 2,100 New York City NY GO VRDO 0.200% 3/7/11 12,400 12,400 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) New York City NY GO VRDO 0.230% 3/7/11 7,500 7,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.230% 3/7/11 10,400 10,400 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.220% 3/7/11 5,300 5,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.250% 3/7/11 1,800 1,800 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.230% 3/7/11 6,400 6,400 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.230% 3/7/11 6,300 6,300 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.220% 3/7/11 4,600 4,600 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.260% 3/7/11 9,400 9,400 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.250% 3/7/11 3,700 3,700 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.240% 3/7/11 8,500 8,500 New York State Housing Finance Agency Housing Revenue (330 West 39th Street) VRDO 0.260% 3/7/11 6,100 6,100 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.250% 3/7/11 2,700 2,700 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.260% 3/7/11 5,300 5,300 North Texas Tollway Authority System Revenue VRDO 0.250% 3/7/11 8,450 8,450 Oakland University of Michigan Revenue VRDO 0.270% 3/7/11 2,100 2,100 Ohio State University General Receipts Revenue VRDO 0.230% 3/7/11 23,400 23,400 Ohio State University General Receipts Revenue VRDO 0.220% 3/7/11 7,600 7,600 Oregon Facilities Authority Revenue (PeaceHealth) VRDO 0.250% 3/7/11 8,000 8,000 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.260% 3/7/11 11,400 11,400 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.270% 3/7/11 4,400 4,400 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.280% 3/7/11 14,200 14,200 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.250% 3/7/11 3,030 3,030 South Carolina Transportation Infrastructure Revenue VRDO 0.220% 3/7/11 12,000 12,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Southern California Public Power Authority Revenue (Palo Verde Project) VRDO 0.240% 3/7/11 2,700 2,700 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.260% 3/7/11 4,400 4,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.280% 3/7/11 6,800 6,800 6 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.280% 3/7/11 10,100 10,100 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.280% 3/7/11 6,100 6,100 University of Alabama Birmingham Hospital Revenue VRDO 0.290% 3/7/11 5,600 5,600 University of South Florida Financing Corp. COP VRDO 0.250% 3/7/11 10,300 10,300 University of Texas Revenue VRDO 0.180% 3/7/11 25,700 25,700 University of Texas Revenue VRDO 0.180% 3/7/11 16,300 16,300 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.260% 3/7/11 4,500 4,500 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.260% 3/7/11 3,750 3,750 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.260% 3/7/11 1,700 1,700 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.280% 3/7/11 4,700 4,700 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.280% 3/7/11 2,700 2,700 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.250% 3/7/11 3,600 3,600 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.230% 3/7/11 4,750 4,750 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.250% 3/7/11 6,200 6,200 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.260% 3/7/11 7,475 7,475 Total Tax-Exempt Municipal Bonds (Cost $671,455) 671,455 Total Investments (102.5%) (Cost $29,841,443) 29,841,443 Other Assets and Liabilities (-2.5%) Other Assets 3,751 Liabilities (724,878) (721,127) Net Assets (100%) Applicable to 29,121,292,600 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 29,120,316 Net Asset Value per Share $1.00 Market Liquidity Fund At February 28, 2011, net assets consisted of: Amount ($000) Paid-in-Capital 29,121,293 Undistributed Net Investment Income  Accumulated Net Realized Losses (977) Net Assets 29,120,316  See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At February 28, 2011, the aggregate value of these securities was $3,294,730,000, representing 11.3% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7- day yield. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $17,255,000, representing 0.1% of net assets. VRDOVariable Rate Demand Obligation. TOBTender Option Bond. GOGeneral Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Operations Six Months Ended February 28, 2011 ($000) Investment Income Income Interest 1 29,065 Total Income 29,065 Expenses The Vanguard GroupNote B Management and Administrative 618 Total Expenses 618 Net Investment Income 28,447 Realized Net Gain (Loss) on Investment Securities Sold 221 Net Increase (Decrease) in Net Assets Resulting from Operations 28,668 1 Interest income from an affiliated company of the fund was $343,000. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 28,447 58,561 Realized Net Gain (Loss) 221 103 Net Increase (Decrease) in Net Assets Resulting from Operations 28,668 58,664 Distributions Net Investment Income (28,447) (58,561) Realized Capital Gain   Total Distributions (28,447) (58,561) Capital Share Transactions (at $1.00) Issued 128,837,518 250,969,072 Issued in Lieu of Cash Distributions 28,447 58,561 Redeemed (122,418,605) (254,313,155) Net Increase (Decrease) from Capital Share Transactions 6,447,360 (3,285,522) Total Increase (Decrease) 6,447,581 (3,285,419) Net Assets Beginning of Period 22,672,735 25,958,154 End of Period 29,120,316 22,672,735 See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .002 .010 .036 .053 .046 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .001 .002 .010 .036 .053 .046 Distributions Dividends from Net Investment Income (.001) (.002) (.010) (.036) (.053) (.046) Distributions from Realized Capital Gains       Total Distributions (.001) (.002) (.010) (.036) (.053) (.046) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.12% 0.23% 1.04% 3.69% 5.48% 4.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $29,120 $22,673 $25,958 $22,904 $18,781 $16,221 Ratio of Total Expenses to Average Net Assets 0.005% 0.005% 0.005% 0.005% 0.005% 0.01% Ratio of Net Investment Income to Average Net Assets 0.23% 0.23% 0.97% 3.50% 5.34% 4.61% The expense ratio and net income ratio for the current period have been annualized. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers abilities to meet their obligations may be affected by economic developments in such industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at the fund's net asset value. 2. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2007-2010), and for the period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the fund's financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, and administrative services and pays for all other operating expenses, except for taxes. The fund's trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
